Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Office has carefully considered Applicant’s remarks dated 12/07/2021.  Applicant’s remarks are made of record. 
Applicant’s explanation over the priority issue is sufficient to overcome the issues brought up in the Non-final office action at paragraph 2.  This objection is withdrawn. 
Applicant's arguments filed on 12/07/2021 have been fully considered but they are not persuasive. Applicant’s first traversal is that -Tomita claim 1 recites an elastic laminate comprising, among other elements, an inner nonwoven layer and an outer nonwoven layer, and wherein the outer layer has a higher hydrophilicity than the inner layer. (emphasis added). In support of the claim rejections, the Office Action commits error in characterizing the diffusivity disclosed in Tomita with the claimed hydrophilicity. As understood from the disclosure of Tomita, diffusivity corresponds with a size of an area where liquid has diffused in an X-Y plane. (See for example, Paras. [0043]- [0044] of Tomita). In contrast, hydrophilicity is typically defined in terms of contact angle and the strike-through time of the fluids, for example through a nonwoven fabric. (See for example, page 8, lines 1-10 of the present specification).
	The Office contends that in that same paragraph of Applicant disclosure 0052 of the published version - A surface of a substrate is said to be wetted by a fluid (i.e., hydrophilic) when either the contact angle between the fluid and the surface is less than 90°, or when the fluid tends to spread spontaneously across the surface of the substrate, both conditions are normally co-existing. Conversely, a substrate is considered to be “hydrophobic” if the contact angle is greater than 90° and the fluid does not spread spontaneously across the surface of the fiber.  Tomita’s hydrophilicity of the inner hydrophilic sheet 71 is obtained by a hydrophilizing treatment on the basis of hydrophobized fibers, and the outer layer has a higher hydrophilicity than the inner layer, whereas in the art, providing the inner layer to be hydrophobic and the outer layer to be hydrophilic in order to increase the emission of liquid and to remain dry is known in the art.  This is commonly known and also referred to as wicking or capillary action.  Examples of the hydrophilic nature is evidenced by WO2005113884A1 (see page 2, line 19 to page 3, line 6 of the specification)). Therefore, a skilled artisan would have easily been motivated to arrange the inner layer to be hydrophobic and the outer layer to be hydrophilic, in order to further enhance the management capability of the liquid (wicking).  Further, Tomita discloses (see paragraph [0047] of the specification) that the paper weight of the inner hydrophilic sheet 71 is preferably 10 to 100 g/m2, more preferably 20 to 60 g/m2, in the case where a hydrophilic fiber sheet is used. In the case where a hydrophilic sheet is used, the paper weight of the outer hydrophilic sheet 72 is preferably 10 to 80 g/m2, more preferably 10 to 60 g/m2. The above ranges of values do not determine that the basis weight of the inner layer must be greater than the basis weight of the outer layer. Furthermore, the greater the basis weight of the sheet, the greater the water absorption capacity, and a skilled artisan would be motivated to set the basis weight of the inner layer to be no greater than the basis weight of the outer layer, as disclosed by Tomita to make the outer layer is more diffusible than the inner layer.  Applicant’s traversal is not found to be persuasive.  If Applicant’s wants contact angle then it should be claimed. 
	Applicant’s second traversal is that -Tomita fails to disclose that the inner layer and the outer layer are directly joined with each other over an area of from about 5% to about 50%, as well as the total caliper, first sub-caliper, second sub-caliper, and Liquid Ratio elements recited in claim 1. 
	The Office contends that the rejection below repeated by convenience clearly shows the motivation.  Furthermore, Tomita discloses that the inner and outer layers are directly joined by a joint, too small a joint area tends to result in a poor joint, too large a joint area affects the permeability of the liquid, and in order to combine bond firmness and liquid permeability, one skilled in the art can set the joint area, while specific joint areas ranging from about 5% to about 50% are available to those skilled in the art with limited experimentation. Thus, this traversal is also found to unconvincing and the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102316838A issued to Tomita et al.
	Regarding Claim 1, where Applicant seeks A wearable article comprising an elastic laminate, the elastic laminate comprising: an inner nonwoven layer and an outer nonwoven layer, wherein the inner layer and the outer layer are directly joined with each other over an area of from about 5% to about 50%; the inner layer being closer to a body of the wearer than the outer layer when the article is worn, the inner layer having a first surface facing away from the outer layer and a second surface facing towards the outer layer; the outer layer having a higher hydrophilicity than the inner layer and having a first surface facing towards the inner layer and a second surface facing away from the inner layer; the elastic laminate having a total caliper when subjected to an NMR MOUSE method as defined herein, the total caliper having a first sub-caliper corresponding to 50 % of the total caliper starting from the outer layer's second surface and extending towards the inner layer's first surface, and a second sub-caliper corresponding to the remaining 50% of the total caliper starting from the inner layer's first surface and extending towards the outer layer's second surface; and wherein the elastic laminate has a Liquid Ratio of the first sub-caliper to the second sub-caliper of at least 1.1 after 1 minute according to the NMR MOUSE method disclosed herein; 	Applicant is directed to the teachings of Tomita et al who disclose an absorbent article [0026-0142 and Figures 1-13], and specifically discloses the following salient elements required by claim 1 [0090-0107 and Figures 10-13].   The 4th embodiment is the closest representation to Applicant’s claims.  The 4th embodiment teaches: an inner hydrophilic sheet 71 and an outer hydrophilic sheet 72, between which there is also an elastic member 8, which can be seen as an elastic laminate, both of which can be non-woven fabrics (the inner hydrophilic sheet 71 corresponds to the inner nonwoven layer and the outer hydrophilic sheet 72 corresponds to the outer nonwoven layer), joined directly to each other via a joint 15; the inner hydrophilic sheet 71 faces the skin abutment surface and the outer hydrophilic sheet 72 faces the non-skin abutment surface (corresponding to the inner layer being closer to the body of the wearer than the outer layer); as can be seen in connection with Figures 10 and 11, the inner hydrophilic sheet 71 has a first surface facing away from the outer hydrophilic sheet 72 and a second surface facing towards the outer hydrophilic sheet 72; the outer hydrophilic sheet 72 uses a material having a higher diffusivity of liquid than the inner hydrophilic sheet 71 (indicating that the outer layer has a higher hydrophilicity than the inner layer), it can be seen in connection with Figure 11 that the outer hydrophilic sheet 72 has a first surface facing the inner hydrophilic sheet 71 and a second surface facing away from the inner hydrophilic sheet 71; as discus in connection with FIG. 11, the laminate has a total thickness, comprises a first sub-thickness starting from the second surface of the outer hydrophilic sheet 72 and extending towards the first surface of the inner hydrophilic sheet 71, and a second sub-thickness starting from the first surface of the inner hydrophilic sheet 71 and extending towards the second surface of the outer hydrophilic sheet 72, it can be seen from Figure 11 that the first sub-thickness and the second sub-thickness are about the same. 
	Tomita et al. fail to expressively suggest that: 
	(1) the inner and outer layers are directly joined to each other by an area of from about 5% to about 50%; and 
	(2) when the elastic laminate is subjected to the NMR MOUSE method as defined herein, the first sub-thickness corresponds to 50% of the total thickness, the second sub-thickness corresponds to the remaining 50% of the total thickness, and the elastic laminate has a liquid ratio of the first sub-thickness to the second sub-thickness of at least 1.1 after 1 minute. 
	The technical problem actually solved by claim 1 with respect to the teachings of Tomita et al. would be how does one combine joint firmness and liquid permeability; and how to improve liquid permeability and provide a method of testing laminate permeability. 
	Re: (1) Tomita et al. discloses that the inner and outer layers are directly joined by a joint, too small a joint area tends to result in weak joints, too much bonding area affects the liquid permeability, therefore a person having ordinary skill in the art before the effective filing date of the invention would have easily could easily modify or set the bonding area.  One would have been motivated to do so in order to have both a strong bond along with having liquid permeability, within a specific bonding area ranging from about 5% to about 50%.   This is easily conceived by routine experimentation in the art. 
	Re: (2) Tomita et al. discloses that the first sub-thickness and the second sub-thickness are about the same.  Therefore, a person having ordinary skill in the art before the effective filing date of the invention would have easily selected the a specific thickness and a liquid ratio of the two layers on the basis that the outer hydrophilic sheet 72 uses a material having a higher liquid diffusivity than the inner hydrophilic sheet 71, and the test mode can be routinely selected according to the actual requirements, and the particular use of the NMR MOUSE method as defined herein is a routine technical means for a person skilled in the art; to increase the liquid permeability, the first sub-thickness corresponds to 50% of the total thickness and the second sub-thickness corresponds to the remaining 50% of the total thickness, the elastic laminate having a liquid ratio of the first sub-thickness to the second sub-thickness of at least 1.1 after 1 minute being adjustable by a person skilled in the art by routine limited experimentation. 
	Regarding Claim 2, where Applicant seeks that the wearable article of claim 1, wherein the elastic laminate has a Liquid Ratio of the first sub-caliper to the second sub-caliper of at least 2.0 after 20 minutes according to the NMR MOUSE method disclosed herein: it is the position of the Office that the instant reference provides the teachings of  the NMR MOUSE method described, and a mere tweaking or adjustable by a person skilled in the art by would easily arrive at the value thought routine experimentation. 
	Regarding Claim 3, where Applicant seeks that the wearable article of claim 1, wherein at least 40% of a surface area of the elastic laminate, determined when the elastic laminate is stretched such that the inner and outer layer are flattened out, does not comprise any further layer except the inner and outer layer: Applicant is directed to the teachings of Tomita et al. where Figure 11 and its description indicates that when that elastic laminate is stretched such that the inner hydrophilic sheet 71 and the outer hydrophilic sheet 72 are flattened, the elastic laminate does not comprise any other layers than the inner hydrophilic sheet 71 and the outer hydrophilic sheet 72. 
	Regarding Claims 4-6, where Applicant seeks that the inner and outer layers are non-elastic, that the nonwoven can be spunbonded or carded; Applicant is directed to 0047 of the instant reference where Tomita et al teach that the inner hydrophilic sheet 71 and the outer hydrophilic sheet 72 may optionally be non-woven (corresponding to the inner and outer layers being inelastic).  Additionally, there are other embodiments showing the use of spunbonded nonwovens.  Alternatively, a skilled artisan would easily look to industry to see what are the most commonly used and cheaply available nonwoven’s used, and they are SMS or spunbonded and card nonwovens.  
	Regarding Claims 7-10, Tomita et al. disclose at 0093 -0097 and Fig. 13 that a plurality of waist elastics 8 are disposed between an inner hydrophilic sheet 71 and an outer hydrophilic sheet 72; the disposable diaper has a Y-direction (corresponding to the longitudinal direction) and an X-direction (corresponding to the transverse direction) in which the waist elastics 8 extend in the X-direction and are spaced apart from each other in the Y-direction; the inner hydrophilic sheet 71 and the outer hydrophilic sheet 72 are joined via a joint 15, which can be joined by a hot melt type adhesive (corresponding to the inner and outer layers being joined at least partially by an adhesive). 
	On the basis of the above, the use of elastic strands and/or elastic strips as elastomeric materials is a routine operation for a person skilled in the art; to secure the joint, the elastomer is also joined by an adhesive, and joining the inner and outer layers and the plurality of elastomers at least in part by directly joining the fibers of the first and second layers is a common knowledge for a person skilled in the art. 
	Regarding Claims 11-14, where Applicant seeks a plurality of opening, apertures and an opening rate, porosity etc.; Applicant is directed to 0101 of the instant references which discloses that sweat can move to the inner hydrophilic sheet 71 and to the outer hydrophilic sheet 72 for effective sweat dissipation (see openings or apertures in both the inner and outer layers). Tomita et al. do not expressively suggest the opening rate of the outer layer is about 5% to about 50%, an effective opening area of 0.1 mm2 to 25 mm2, preferably 0.1 mm2 to 10 mm 2, and the opening rate of the inner layer is 5% to 30%, and has an effective opening area of 0.1 mm2 to 25 mm2.  It is the position of the Office that Tomita et al. provide the teachings that the inner layer is less diffusive than the outer layer, thus a skilled artisan would have easily adjusted or modified the setting the porosity of the inner layer to be smaller than the porosity of the outer layer accordingly as these are routine arrangement sought for wicking in the industry motivated by the rationale to improve liquid diffusivity.
	Regarding Claims 15 and 16, where Applicant seeks that the wearable article of Claim 1, wherein a basis weight of the inner layer is not greater than a basis weight of the outer layer and wherein the inner layer has a basis weight of from 5 g/m2 to 45 g/m2, and the outer layer has a basis weight of from 10 g/m2 to 45 g/m2; the instant references discloses that the outer layer has a higher diffusivity than the inner layer, therefore, a skilled artisan would be motivated to set the basis weight of the inner layer to be no greater than the basis weight of the outer layer; while specific basis weight ranges (the inner layer having a basis weight of 5 g/m2 to 45 g/m2 and the outer layer having a basis weight of 10 g/m2 to 45 g/m2) are available to those skilled in the art with limited routine experimentation. The instant reference teaches the overlap in the claimed ranges. 
	Regarding Claim 17, where Applicant seeks that the wearable article of Claim 1, wherein the second layer has a thickness of at least 50 µm; The instant reference does not specifically teach the thickness of the second layer. However, a person having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have modified the thickness of any layer as is done by routine skill.  One would have been motivated to so do so in order to improve the liquid diffusivity of the sheet and through the composite.  
	Regarding Claim 18, where Applicant seeks that the wearable article of Claim 1, wherein the elastic laminate has an elongation rate of at least 110 % in at least one direction; The instant reference discloses at 0042 that the waist elastic 8 preferably has an extensibility of from 150% to 300%. Therefore, a skilled artisan would have easily modified the elongation to be slightly less, motivated on the desire for it not to stretch as much in a specific direction, based on size of the final product.  
	Regarding claims 19 and 20, where Applicant seeks that the wearable article of Claim 1, wherein the elastic laminate is used as a component selected from the group consisting of an elastic belt, a waistband, a side panel, leg cuffs, and an outer cover and 
wherein the elastic laminate forms at least a portion of a front belt and/or a back belt; the instant reference at 0090 and Figure 10 show an elastic laminate can be used as a wrapper 5 (corresponding to an elastic belt, indicating that it forms an elastic belt), which, as can be seen in connection with Figure 10, comprises a front belt and a back belt. These are known uses of elastic laminates for waistbands, side panels, leg cuffs and outer covers, the construction of elastic laminates from elastic belts. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP